OPINION OP THE COURT.
The writ of certiorari will issue only in the absence of an ordinary remedy to secure the reparation of the damage caused by the judgment; and in this case, as the applicant does not lack other adequate legal remedies to obtain reparation for the damage which may have been caused him by the judgment is not admitting, owing to a defect in form, the intervention he alleges he sought in due time in the action, the writ of certiorari applied for by the petitioner, Agustin Bosello, is denied, with costs.

Denied.

Chief Justice Quinones and Justices Hernandez, Figueras, MacLeary and Wolf concurred.